Citation Nr: 0936593	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION


The Veteran had active duty from February 1943 to October 
1945, during the World War II Era. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a travel board hearing before the local 
regional office.  Under applicable regulation, a hearing on 
appeal will be granted if a Veteran, or his representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2009).  Because failure to afford the Veteran the requested 
hearing would constitute a denial of due process and result 
in any Board decision being vacated, 38 C.F.R. § 20.904(a) 
(2009), this matter must be addressed before the Board 
promulgates a decision.  This case must be remanded to afford 
the Veteran and his attorney the opportunity to appear at 
such a hearing following all appropriate procedures.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should make arrangements to 
schedule the Veteran for a travel board 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be notified of the 
time and place to report for the hearing.

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

